DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the leg" and “the two arms”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reese et al US 5,080,045.
Regarding claim 1, Reese discloses a wearable restraint system for simultaneously maintaining a plurality of living beings in an untangled position, the wearable restraint system comprising: a waist belt (12) having a track (14) around substantially an entire circumference of the waist belt; one or more bungee assemblies (20) operatively associated with the track in such a way that each bungee assembly rides along the track; each bungee assembly having an elastic portion that terminates in a bungee connector; and one or more wearable harnesses (Reese, column 2: line 52), each wearable harness having one or more attachment points configured to be adjacent a shoulder blade of a living being wearing the wearable harness (Reese, Figure 1), wherein each attachment point is configured to removable connect to each bungee connector.
Regarding claim 4, Reese further discloses each bungee assembly has a support arm extending between the elastic portion and a pivotable connection (Reese, Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al US 5,080,045 in view of Schneider US 2019/0380310.
Regarding claim 2, Reese discloses the device of claim 1 but does not disclose a constrict bar having a y shape. Schneider discloses a harness with a constrict bar having a Y shape, wherein the leg of the Y-shape has an attachment point (at 148), wherein the two arms of the Y-shape each have a bungee connector (141) (in that a bungee is able to be connected at that point), and wherein the one or more attachment points comprise two attachment points (at 148), each attachment point configured to be adjacent a respective shoulder blade of said living being (Schneider, Figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the harness assembly of Schneider for the harness of Reese, as to provide way to attach the restraint system of Reese to an animal. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al US 5,080,045 in view of Elam US 2020/0100469.
Regarding claim 3, Reese discloses the device of claim 1 but does not disclose the harness comprising an e-tag. Elam teaches a harness comprising a hidden e-tag (810). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the harness of Reese with the harness of Elam, as to provide an attachment point to connect the wearable restraint to an animal.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does disclose or suggest a bungee assembly as claimed comprising retractable stop/release buttons.
Brown discloses US 5161486 discloses a constrict bar having a y shape and two attachment points, but does not teach an attachment point configured to be adjacent a shoulder blade of a living being. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642